PojwenbargeR, Judge,

(dissenting):

In my opinion the rules of interpretation and construction, applicable to deeds, do not sustain the conclusion expressed in the decision of this case, and, for that reason, I am unable to concur in it.
If the clause upon which the plaintiff relies was ambiguous and there remained a doubt as to its meaning after the application of the ordinary rules of interpretation, that doubt would have to be resolved against her, she being the grantor. Williams v. South Penn Oil Co., 52 W. Va., 181; Turk v. *323Skyles, 45 W. Va., 84; Chapman v. Mill Creek Coal Co., 54 W. Va., 103; Allen v. Teater, 17 W. Va., 128.
But the clause in question is not in any sense ambiguous, and the effect accorded to it by the decision necessitates the reading thereof as if it contained words that are not found in it. The specific terms used, excepting the existing lease and reserving to the grantor the particular rentals, royalties and compensation provided for by it and nothing more, are by construction so broadened and extended as to make them reserve the oil and gas in place. There is not a word in it, applicable to the subject of oil and gas in place. Every word in it applies to the lease and goes not a whit beyond it. The first of its two parts excepts and reserves ‘ ‘ all the estate, right, title and interest in and to the premises above described which were conveyed by the said Louisa D. Cracraft, deceased, to James Townsend Russell by andI instrument in writing bearing date January, 28th 1901.” That instrument did not convey the oil and gas in place. It was nothing more than an oil and gas lease. Nobody seriously claims or pretends that it was, or that it passed title to the oil and gas in place. Nor could any such claim stand in the face of the authorities. Toothman v. Courtney, 62 W. Va., 167; Harvey Coal Co. v. Dillon, 59 W. Va., 605; State v. South Penn Oil Co., 42 W. Va., 80.
No such doctrine is asserted in Wilson v. Youst, 43 W. Va., 826. That ease merely deals with rights in the product of mining operations under the lease, in view of its relation to the land before severance. It holds nothing more than that a widow is entitled to the use of one third of the royalties, because they represent something taken from the land of which she is dowable, in the exereise of the privilege conferred by the lease. Not a word in the opinion says the lessee obtains title to the oil and gas in place. His lease confers a right of severance. He has a mere working privilege and no title to the oil or gas, until he brings it to the surface.
Such a privilege forfeitable for non-compliance with onerous conditions is all that was “conveyed” to James Townsend Russell, and the clause relied upon excepts only the right, title and interest “which were conveyed” to him by that certain lease, (no other), “dated January 28th *3241901.” No other lease is referred to and no other estate or right is excepted. Hence, to make the exception include anything more is to make an unwarranted addition to the terms used in the clause. Such addition is unwarranted because the limiting clause is clear, plain and emphatic, excluding even the appearance or suspicion of ambiguity. Such is the character of the second part of the clause also. Observe that it withholds only the “rents, royalties and compensation reserved by and agreed to be paid to the said Louisa D. Cracraft by the said James Townsend Russell in and by said written agreement.” Not a word in it goes beyond rights conferred by the lease or imports a shadow or suggestion of intent to do so.
The first part merely excepts the lease to the end that the grantor might not be liable on her warranty in consequence thereof,' for the deed would not have destroyed it, had no such exception been made. The second part had for its purpose the avoidance of the legal effect of the conveyance, upon such rents and royalties as might possibly arise or accrue by reason of the lease. "Without a reservation thereof, they would have passed to the grantee, under the legal rule that the owner of land, in the absence of a stipulation to' the contrary, is entitled to the rents, issues and profits thereof, arising under a lease thereon previously made. Here are two plain purposes for the clause, one for each part thereof and the terms used are so limited as to accomplish those purposes and nothing more.
Notwithstanding the use of the word, “reserving,” as well as the word, “excepting,” in the first part, it can mean nothing more than “excepting.” As this part contemplated only a thing antecedently created by the lease and already existent, it cannot be created by the deed. It existed independently of the deed. In other words, the thing “reserved” was in its nature the- subject matter of an exception as the term is defined in law, and if, in such cases, the word, “reserve,” is used instead of “except,” it has the same effect necessarily as if the proper word had been used. The thing done, not the form of expression used, governs and controls. A reservation creates a new right respecting the thing granted and withholds it to the grantor. That was an impossibility in this *325instance. Tbe subject matter had been previously created by the lease. It could not be reserved to the grantor, because she had already granted it to James Townsend Bussell. By no possibility, therefore, can the first part of the clause legally operate as a reservation. In order to give it any legal effect, it must be treated as an exception.
To say she reserved that which had not been granted to Bussell or something more than she had granted to him, plainly conflicts with the terms of the clause, for it excepts and reserves only estate, right, title and interest “which were conveyed ***** hy an instrument in writing bearing date January 28th 1901,” the lease. It does not except all that estate, right, title and interest in respect of which she had granted something to him, the land, oil and gas. She never conveyed any of them to him. She conveyed only a lease of the land with a conditional working privilege in the minerals, and that is all the terms of the exception cover.
The conduct of the parties and the other extraneous evidence relied upon are wholly immaterial and inadmissible. A plain, clear, unambiguous contract must speak for itself and parol evidence is not admissible to vary or contradict its terms. No matter what the parties did or said contemporaneously or subsequently, such a contract must be permitted to operate and be enforced according to its legal effect deduced from the written or printed words. Uhl v. Ohio River R. Co., 51 W. Va., 106; Crislip v. Cain, 19 W. Va., 483; West Va. Trans. Co. v. Pipe Line Co., 22 W. Va., 614; Tucker v Cocke, 2 Band. 51. Such evidence is let in only to interpret ambiguous or doubtful contracts. Consideration of the antecedent contract with Dickinson, Trustee, is barred by the same general principle. If it had been between the grantor and Burlew, Trustee, and the deed made in pursuance thereof, it would be inadmissible and inefficacious to control the plain terms of the latter. It was merged in the deed and, in so far as its terms differ from the deed, they were annulled by it, and the deed became the last, final and controlling embodiment of the contract. Thereafter, the preliminary contract became functus officio. Newberger v. Wells et als., 51 W. Va., 624, 629; 28 Am. Eng. Ency. L. 132, 140. If the deed were uncertain as to its meaning, the antecedent contract *326might be looked to as mere wreckage and debris' marking the path traveled by the parties in reaching their final agreement expressed in the deed and constitute a mere circumstance bearing on the question of intent; but it cannot be so considered or regarded in the interpretation of a deed clear, plain and free from ambiguity as this one is.
An erroneous view of counsel as to the right of the grantee in the deed, respecting the lease, if any, is a matter of no consequence. If the lease contained no covenant binding the lessee to drill or operate, and, in consequence thereof, the grantee, by the purchase of Russell’s leasehold, would have been in a position to avoid it or render it unfruitful by mere non-action, failure to oper'ate, that circumstance is entitled to no weight in the consideration of the clause in question. It cannot extend the terms of the lease. What right the lease created, be it small or great, is all that was excepted. If Russell had proceeded with his exploration and found oil or gas in large quantities, the grantor in the deed would have derived a very substantial benefit. As it turned out, she had a contingent right, a supposedly valuable one at the time, wherefore the argument reductio ad absurdum, clearly has no application. Had Russell developed and made the lease fruitful and refused to sell to the grantee, the latter could not in any way have destroyed the right reserved by the grantor as I interpret the exception.
Had there been a reservation in terms of all rentals and royalties, as in the lease construed in Toothman v. Courtney and some others, I would readily concur in the decision, but there is nothing of the kind. Only the rentals and royalties to accrue under a particular and specified lease were reserved. No case has been found, or can be, in my opinion, that goes as far as this decision.
For these reasons, Judge Williams and I dissent from the opinion and decision of the majority of the court.